  8:19-cr-00234-JMG-SMB Doc # 69 Filed: 09/08/20 Page 1 of 1 - Page ID # 488



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:19CR234
                      Plaintiff,

       vs.                                                            ORDER

CHRISTOPHER T. ST. JOHN and RICHARD
J. NASLUND,

                      Defendants.


       The defendants, Christopher T. St. John and Richard J. Naslund, have moved to
continue the trial (filing nos. 67, 68). The motions to continue are unopposed by counsel for the
Government. Based on the showing set forth in the motions, the court finds good cause has
been shown and the motions should be granted. Accordingly,

       IT IS ORDERED:

       1)     The defendants’ unopposed motions to continue trial (filing nos. 67, 68) are
              granted.

       2)     The trial of this case is set to commence before the Honorable John M. Gerrard,
              United States District Judge, in the Special Proceedings Courtroom of the United
              States Courthouse, Omaha, Nebraska, at 9:00 a.m. on November 9, 2020, or as
              soon thereafter as the case may be called. Jury selection will be held at
              commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendant in a speedy trial. Any additional time arising as a
              result of the granting of this motion, that is, the time between today’s date and
              November 9, 2020, shall be deemed excludable time in any computation of time
              under the requirement of the Speedy Trial Act. Failure to grant a continuance
              would deny counsel the reasonable time necessary for effective preparation,
              taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
              (B)(iv).

       September 8, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
